ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_00_EN.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av DES USINES DE PA
                                   | TE
  Av PAPIER SUR LE FLEUVE URUGUAY
            (ARGENTINE c. URUGUAY)

      DEMANDE EN INDICATION DE MESURES
              CONSERVATOIRES


         ORDONNANCE DU 23 JANVIER 2007




                 2007
          INTERNATIONAL COURT OF JUSTICE


            REPORTS OF JUDGMENTS,
         ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING PULP MILLS
       ON THE RIVER URUGUAY
            (ARGENTINA v. URUGUAY)

   REQUEST FOR THE INDICATION OF PROVISIONAL
                   MEASURES


            ORDER OF 23 JANUARY 2007

                      Mode officiel de citation :
Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
       mesures conservatoires, ordonnance du 23 janvier 2007,
                       C.I.J. Recueil 2007, p. 3




                          Official citation :
      Pulp Mills on the River Uruguay (Argentina v. Uruguay),
          Provisional Measures, Order of 23 January 2007,
                      I.C.J. Reports 2007, p. 3




                                           No de vente :
ISSN 0074-4441
ISBN 978-92-1-071028-2
                                           Sales number    920

                                           23 JANVIER 2007

                                           ORDONNANCE




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
            (ARGENTINE c. URUGUAY)

          DEMANDE EN INDICATION DE MESURES
                    CONSERVATOIRES




      PULP MILLS ON THE RIVER URUGUAY
            (ARGENTINA v. URUGUAY)

       REQUEST FOR THE INDICATION OF PROVISIONAL
                       MEASURES




                                          23 JANUARY 2007

                                               ORDER

                                                                      3




             INTERNATIONAL COURT OF JUSTICE

                             YEAR 2007                                        2007
                                                                           23 January
                                                                           General List
                           23 January 2007                                  No. 135



         CASE CONCERNING PULP MILLS
           ON THE RIVER URUGUAY
                   (ARGENTINA v. URUGUAY)
     REQUEST FOR THE INDICATION OF PROVISIONAL
                     MEASURES




                                ORDER


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA, ABRA-
          HAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ; Judges
          ad hoc TORRES BERNÁRDEZ, VINUESA ; Registrar COUVREUR.



  The International Court of Justice,
  Composed as above,
  After deliberation,
  Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,
  Makes the following Order :
  1. Whereas by an Application filed in the Registry of the Court on
4 May 2006, the Argentine Republic (hereinafter “Argentina”) instituted
proceedings against the Eastern Republic of Uruguay (hereinafter
“Uruguay”) for the alleged breach by Uruguay of obligations under
the Statute of the River Uruguay, which was signed by Argentina and
Uruguay on 26 February 1975 and entered into force on 18 September

                                                                      4

                       PULP MILLS (ORDER 23 I 07)                         4

1976 (hereinafter the “1975 Statute”) ; whereas such breach is said to
arise from “the authorization, construction and future commissioning
of two pulp mills on the River Uruguay”, with reference in particular
“to the effects of such activities on the quality of the waters of the River
Uruguay and on the areas affected by the river” ;
   2. Whereas Argentina, in order to found the jurisdiction of the Court,
relied in its Application on Article 36, paragraph 1, of the Statute of the
Court and on the first paragraph of Article 60 of the 1975 Statute, which
provides that any dispute concerning the interpretation or application of
the 1975 Statute “which cannot be settled by direct negotiations may be
submitted by either Party to the International Court of Justice” ;

  3. Whereas on the basis of the statements of facts and law alleged in
the Application, Argentina requested the Court to adjudge and declare as
follows :
    “1. that Uruguay has breached the obligations incumbent upon it
        under the 1975 Statute and the other rules of international law
        to which that instrument refers, including but not limited to :
        (a) the obligation to take all necessary measures for the opti-
             mum and rational utilization of the River Uruguay ;
        (b) the obligation of prior notification to CARU and to Argen-
             tina ;
        (c) the obligation to comply with the procedures prescribed in
             Chapter II of the 1975 Statute ;
        (d) the obligation to take all necessary measures to preserve
             the aquatic environment and prevent pollution and the
             obligation to protect biodiversity and fisheries, including
             the obligation to prepare a full and objective environmen-
             tal impact study ;
        (e) the obligation to co-operate in the prevention of pollution
             and the protection of biodiversity and of fisheries ; and

      2. that, by its conduct, Uruguay has engaged its international
         responsibility to Argentina ;
      3. that Uruguay shall cease its wrongful conduct and comply
         scrupulously in future with the obligations incumbent upon it ;
         and
      4. that Uruguay shall make full reparation for the injury caused by
         its breach of the obligations incumbent upon it” ;
   4. Whereas by a request filed in the Registry on 4 May 2006, imme-
diately after the filing of the Application, Argentina, invoking Article 41
of the Statute of the Court and Article 73 of the Rules of Court, and
relying on the facts alleged in the Application, requested that the Court
indicate the following provisional measures :
    “(a) pending the Court’s final judgment, Uruguay shall :

                                                                          5

                       PULP MILLS (ORDER 23 I 07)                        5

           (i) suspend forthwith all authorizations for the construction
               of the CMB and Orion mills ;
          (ii) take all necessary measures to suspend building work on
               the Orion mill ; and
         (iii) take all necessary measures to ensure that the suspension
               of building work on the CMB mill is prolonged beyond
               28 June 2006 ;
     (b) Uruguay shall co-operate in good faith with Argentina with a
         view to ensuring the optimum and rational utilization of the
         River Uruguay in order to protect and preserve the aquatic
         environment and to prevent its pollution ;
     (c) pending the Court’s final judgment, Uruguay shall refrain
         from taking any further unilateral action with respect to con-
         struction of the CMB and Orion mills which does not comply
         with the 1975 Statute and the rules of international law neces-
         sary for the latter’s interpretation and application ;
     (d) Uruguay shall refrain from any other action which might
         aggravate or extend the dispute which is the subject-matter of
         the present proceedings or render its settlement more diffi-
         cult” ;
  5. Whereas by an Order dated 13 July 2006, the Court, after hearing
the Parties, found
    “that the circumstances, as they [then] present[ed] themselves to the
    Court, [were] not such as to require the exercise of its power under
    Article 41 of the Statute to indicate provisional measures” ;
and whereas by an Order of the same day, the Court fixed 15 January
2007 as the time–limit for the filing of the Memorial of Argentina and
20 July 2007 as the time-limit for the filing of the Counter-Memorial of
Uruguay ;
  6. Whereas on 29 November 2006, Uruguay, referring to the pending
case and invoking Article 41 of the Statute of the Court and Article 73 of
the Rules of Court, submitted in turn to the Court a request for the indi-
cation of provisional measures ;
  7. Whereas in this request Uruguay stated that
    “[t]he provisional measures . . . requested are urgently needed to pro-
    tect the rights of Uruguay that are at issue in these proceedings from
    imminent and irreparable injury, and to prevent the aggravation of
    the present dispute” ;
   8. Whereas Uruguay explained that since 20 November 2006, “[o]rgan-
ized groups of Argentine citizens have blockaded a vital international
bridge over the Uruguay River, shutting off commercial and tourist
travel from Argentina to Uruguay”, that “the blockade . . . is planned to
continue without interruption for at least the next three months”, that is
to say during the whole of the South American summer tourist season,

                                                                         6

                         PULP MILLS (ORDER 23 I 07)                           6

and that the blockade “will deprive Uruguay of hundreds of millions of
dollars in foregone trade and tourism” ; whereas Uruguay maintained
that “[t]he economic damage suffered by Uruguay to date as a result of
the blockades has [already] been enormous” ; whereas it pointed out that
the leaders of the blockade “are planning to extend the blockades beyond
the bridges to the river itself ‘to prevent river traffic with supplies for Bot-
nia’ ” ; whereas Uruguay added that it is not the first time that Argentina
has unlawfully allowed the blockade of international bridges ; whereas it
recalled that Argentina previously “allowed a similar blockade by the
same Argentine citizen groups” for the purpose of forcing “Uruguay to
terminate construction of the cellulose plants” and specified that “[t]hat
blockade was imposed during and beyond the last summer tourist season,
between 8 December 2005 and 20 March 2006, and again from 5 April to
2 May” ;


  9. Whereas Uruguay contended that
     “[t]he stated purpose of the blockade is to compel Uruguay to
     accede to Argentina’s demand that it permanently end construction
     of the Botnia cellulose plant that is the subject of this litigation, and
     to prevent the plant from ever coming into operation” ;
   10. Whereas in the request for the indication of provisional measures,
Uruguay maintained that “the Government of Argentina has not taken
any action against the new blockade, and it appears that it has no inten-
tion to use the means at its disposal as a sovereign State to stop it” ;
whereas Uruguay thus argued that “Argentina’s international responsi-
bility for [the] blockades — resulting from its allowance of them, its
acquiescence in them, and its failure to act against them — is manifest” ;

   11. Whereas according to Uruguay, the right which it seeks to safe-
guard by its request is “the right to carry on with the construction and
operation of the Botnia plant in conformity with the environmental
standards established under the bi-national agreement known as the
Estatuto del Río Uruguay” pending the Court’s adjudication on the
merits of the case ;
   12. Whereas Uruguay further claimed that it
     “has a right to have [the present] dispute resolved by the Court pur-
     suant to Article 60 [of the 1975 Statute], rather than by Argentina’s
     unilateral acts of an extrajudicial and coercive nature” ;
whereas Uruguay termed Argentina’s conduct “a contempt of court” ;
whereas Uruguay submitted
     “that Argentina’s conduct constitutes a flagrant violation of its obli-
     gations as a Party to proceedings in this Court, which require it to
     refrain from any action or omission that might irreparably harm the

                                                                              7

                      PULP MILLS (ORDER 23 I 07)                         7

    rights claimed by Uruguay that the Court has been called upon to
    adjudicate” ;

whereas Uruguay further contended that Argentina’s conduct “contra-
venes the Court’s 13 July 2006 injunction to the Parties to ‘refrain from
any actions which might render more difficult the resolution of the
present dispute’ ” ;
  13. Whereas at the conclusion of its request Uruguay asked the Court
to indicate the following provisional measures :
       “While awaiting the final judgment of the Court, Argentina
      (i) shall take all reasonable and appropriate steps at its disposal
          to prevent or end the interruption of transit between Uruguay
          and Argentina, including the blockading of bridges and roads
          between the two States ;
     (ii) shall abstain from any measure that might aggravate, extend or
          make more difficult the settlement of this dispute ; and
    (iii) shall abstain from any other measure that might prejudice the
          rights of Uruguay in dispute before the Court” ;
  14. Whereas the last paragraph of Uruguay’s request reads as follows :

       “It is Uruguay’s strong preference that this matter be resolved dip-
    lomatically and amicably between the two Parties. What Uruguay
    seeks is Argentina’s agreement to end the current blockade and pre-
    vent any further blockades, and its fulfilment of that agreement. If
    Argentina will make such a commitment, Uruguay will accept it in
    good faith and will no longer have a need for judicial intervention,
    or for the provisional measures requested herein. In such circum-
    stances, Uruguay would be pleased to withdraw this request” ;

   15. Whereas immediately upon receiving the text of the request for the
indication of provisional measures, the Registrar transmitted a certified
copy thereof to the Agent of the Republic of Argentina, in accordance
with Article 73, paragraph 2, of the Rules of Court ; and whereas the
Registrar also notified the Secretary-General of the United Nations of
the filing of the request ;
   16. Whereas by letters dated 29 November 2006, the Registrar
informed the Parties that the Court, in accordance with Article 74, para-
graph 3, of the Rules of Court, had fixed 18 December 2006 as the date
for the opening of the oral proceedings ;
   17. Whereas, on 14 December 2006, Uruguay transmitted to the Court
a volume of documents concerning the request for the indication of pro-
visional measures entitled “Observations of Uruguay” ; and whereas a
copy of these documents was immediately sent to Argentina ;
   18. Whereas, on 18 December 2006, before the opening of oral pro-

                                                                         8

                       PULP MILLS (ORDER 23 I 07)                         8

ceedings, Argentina transmitted to the Court a volume of documents
concerning the request for the indication of provisional measures ; and
whereas a copy of these documents was immediately sent to Uruguay ;
  19. Whereas, at the public hearings held on 18 and 19 December 2006
in accordance with Article 74, paragraph 3, of the Rules of Court, oral
observations on the request for the indication of provisional measures
were presented by the following representatives of the Parties :
On behalf of Uruguay :   H.E. Mr. Héctor Gros Espiell, Agent,
                         Mr. Alan Boyle,
                         Mr. Luigi Condorelli ;
On behalf of Argentina : H.E. Ms Susana Myrta Ruiz Cerutti, Agent,
                         Mr. Marcelo Kohen,
                         Mr. Alain Pellet ;

                                  * * *
  20. Whereas, at the hearings, Argentina challenged the jurisdiction of
the Court to indicate the provisional measures requested by Uruguay ;
whereas it contended that
    “[r]ecognition of the Court’s jurisdiction over the case brought before
    it by Argentina does not imply that the Court has jurisdiction to deal
    with any procedural incident such as the request for the indication of
    provisional measures submitted by Uruguay” ;

whereas Argentina contended that provisional measures can be indicated
by the Court only if there is
    “a direct legal link . . . between, on the one hand, the provisional
    measures requested and, on the other, the claims filed in the Applica-
    tion, which define the subject of the case” (emphasis in the original) ;

whereas it argued that the request for the indication of provisional
measures has
    “no link with the Statute of the River Uruguay, the only interna-
    tional instrument serving as a basis for the Court’s jurisdiction to
    hear the case concerning Pulp Mills on the River Uruguay”,
nor, a fortiori, with Argentina’s Application by which the case was
brought before the Court ; and whereas it explained that, had Uruguay
addressed the same requests to the Court “by means of a fresh applica-
tion based on Article 60 of the 1975 Statute . . . the Court [would have
declined] jurisdiction, there being no jurisdictional link”, inasmuch as
those requests are completely unrelated to the 1975 Statute ;
   21. Whereas Argentina contended that the real purpose of Uruguay’s
request is to obtain the removal of the roadblocks ; whereas it emphasized
that none of the rights potentially affected by the aforesaid roadblocks,

                                                                          9

                        PULP MILLS (ORDER 23 I 07)                           9

that is the right to freedom of transport and to freedom of commerce
between the two States, are rights “governed by the Statute of the River
Uruguay” ; whereas it stipulated that those rights are guaranteed by the
Treaty of Asunción which established the Southern Common Market
(hereinafter “Mercosur”) ; whereas Argentina indicated that Uruguay
had in fact already seised a Mercosur ad hoc Tribunal in relation to the
roadblocks and that that tribunal “handed down its decision on the case
on 6 September last . . . [and] its decision is final and binding and con-
stitutes res judicata with respect to the Parties” ; whereas it noted that
Mercosur’s dispute settlement system “rule[s] out the possibility of apply-
ing to any other forum” once a specific course of action has been selected
and that, having had recourse to the Mercosur procedure, Uruguay “can-
not today back down” ; and whereas it added that Uruguay, in its request
to the Court, is seeking “to obtain a new decision on the same facts that
have already been decided” and “on an issue which is neither within the
jurisdiction of the Court nor part of the case that Argentina submitted [to
it]”, thus constituting “an abuse of forum on the part of Uruguay” ;


                                         *
   22. Whereas Uruguay denied that its request for the indication of pro-
visional measures seeks to obtain from the Court condemnation of the
unlawfulness of the blocking of international roads and bridges connect-
ing Argentina to Uruguay under general international law or under the
rules of the Treaty of Asunción ; whereas it stated that it “is fully aware
that such breaches . . . fall outside of the jurisdiction of this Court
inasmuch as they are not covered by the Statute of the River Uruguay”
and that it “follows that the arbitration clause in Article 60 of the Statute
simply cannot be invoked in that regard” ; whereas it indicated, however,
that the roadblocks constitute “unlawful acts” which “violate and threaten
irreparable harm to the very rights defended by Uruguay” in the present
case ; whereas it added that “[t]he blocking of international roads and
bridges . . . is a matter directly, intimately and indissociably related to the
subject-matter of the case before the Court” ; and whereas it contended
that the Court “most certainly has jurisdiction in respect of breaches by
Argentina of its obligations as a Party to this dispute” ;

   23. Whereas Uruguay further disputed that the measures it took within
the framework of the Mercosur institutions had any bearing whatsoever
on the Court’s jurisdiction to hear its request for the indication of pro-
visional measures ; whereas it explained that the decision of the ad hoc Tri-
bunal of 6 September 2006 concerned different roadblocks — established
at another time and with a different purpose — to those referred to by its
request for provisional measures ; whereas it makes clear that it has not
instituted any further proceedings within Mercosur’s dispute settlement
mechanisms with respect to the existing roadblocks and that those insti-
tutions do not in any case have the jurisdiction to address the rights con-

                                                                            10

                        PULP MILLS (ORDER 23 I 07)                          10

cerned by the proceedings before the Court and which Uruguay is in this
case seeking to protect ;


                                      *
   24. Whereas in dealing with a request for provisional measures the
Court need not finally satisfy itself that it has jurisdiction on the merits of
the case but will not indicate such measures unless there is, prima facie, a
basis on which the jurisdiction of the Court might be established (see, for
example, Armed Activities on the Territory of the Congo (New Applica-
tion : 2002) (Democratic Republic of the Congo v. Rwanda), Provisional
Measures, Order of 10 July 2002, I.C.J. Reports 2002, p. 241, para. 58 ;
Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional
Measures, Order of 13 July 2006, I.C.J. Reports 2006, pp. 128-129,
para. 57) ; whereas that is so whether the request for the indication of
provisional measures is made by the applicant or by the respondent in the
proceedings on the merits ;

   25. Whereas in establishing the Court’s prima facie jurisdiction to deal
with the merits of the case, the question of the nature and extent of the
rights for which protection is being sought in the request for the indica-
tion of provisional measures has no bearing ; whereas that latter question
will only be addressed once the Court’s prima facie jurisdiction over the
merits of the case has been established ;
   26. Whereas in its Order of 13 July 2006 the Court, noting that both
“Parties [were] in agreement that the Court has jurisdiction with regard
to the rights to which Article 60 of the 1975 Statute applies”, already con-
cluded that “it [had] prima facie jurisdiction under Article 60 of the
1975 Statute to deal with the merits [of the case]” (Pulp Mills on the River
Uruguay (Argentina v. Uruguay), Provisional Measures, Order of 13 July
2006, I.C.J. Reports 2006, p. 129, para. 59) ;

   27. Whereas, in the course of the current proceedings, the Parties have
expressed diverging views as to whether Uruguay’s request for the indica-
tion of provisional measures aims at protecting rights which fall within
the scope of the 1975 Statute and thus within the prima facie jurisdiction
which the Court has to deal with the merits of the case ; whereas the link
between the alleged rights the protection of which is the subject of the
provisional measures being sought, and the subject of the proceedings
before the Court on the merits of the case has to be examined ;
   28. Whereas Article 41 of the Court’s Statute authorizes it “to
indicate . . . any provisional measures which ought to be taken to pre-
serve the respective rights of either party” ; and whereas the rights of the
respondent are not dependent solely upon the way in which the applicant
formulates its application ;
   29. Whereas the Court finds that any right Uruguay may have to con-

                                                                            11

                        PULP MILLS (ORDER 23 I 07)                        11

tinue the construction and to begin the commissioning of the Botnia
plant in conformity with the provisions of the 1975 Statute, pending a
final decision by the Court, effectively constitutes a claimed right in the
present case, which may in principle be protected by the indication of
provisional measures ; and whereas Uruguay’s claimed right to have the
merits of the present case resolved by the Court under Article 60 of the
1975 Statute also has a connection with the subject of the proceedings on
the merits initiated by Argentina and may in principle be protected by the
indication of provisional measures ;
   30. Whereas the Court concludes that the rights which Uruguay
invokes in, and seeks to protect by, its request (see paragraphs 11 and 12
above) have a sufficient connection with the merits of the case for the
purposes of the current proceedings ; whereas Article 60 of the 1975
Statute may thus be applicable to the rights which Uruguay invokes in
the present proceedings ; whereas the rights invoked by Uruguay before
the Mercosur ad hoc Tribunal are different from those that it seeks to
have protected in the present case ; and whereas it follows that the Court
has jurisdiction to address the present request for provisional measures ;


                                   * * *
   31. Whereas the power of the Court to indicate provisional measures
under Article 41 of the Statute has as its object to preserve the respective
rights of each party to the proceedings “[p]ending the final decision”,
providing that such measures are justified to prevent irreparable preju-
dice to the rights which are the subject of the dispute ;
   32. Whereas that power of the Court to indicate provisional measures
can be exercised only if there is an urgent necessity to prevent irreparable
prejudice to such rights, before the Court has given its final decision (see,
for example, Passage through the Great Belt (Finland v. Denmark), Pro-
visional Measures, Order of 29 July 1991, I.C.J. Reports 1991, p. 17,
para. 23 ; Certain Criminal Proceedings in France (Republic of the
Congo v. France), Provisional Measure, Order of 17 June 2003, I.C.J.
Reports 2003, p. 107, para. 22) ;

  33. Whereas the Court thus has to consider whether the existence of
such urgent necessity to prevent irreparable prejudice to the rights which
are the subject of the present case has been shown in the current pro-
ceedings ;

                                    *   *
  34. Whereas the Court will now turn to the first provisional measure
which Uruguay requests, namely that Argentina

    “shall take all reasonable and appropriate steps at its disposal to

                                                                          12

                        PULP MILLS (ORDER 23 I 07)                        12

    prevent or end the interruption of transit between Uruguay and
    Argentina, including the blockading of bridges and roads between
    the two States” ;

                                     *
   35. Whereas Uruguay explained that roadblocks had been installed on
all of the bridges linking Uruguay to Argentina ; whereas it specified that
the Fray Bentos bridge, which normally carries 91 per cent of Uruguay’s
exports to Argentina, was subject to a complete and uninterrupted block-
ade ; whereas it added that the two other bridges linking the two coun-
tries “ha[d] at times been closed” and that there was a real risk of them
being blocked permanently ; whereas it stressed the fact that these road-
blocks had an extremely serious impact on Uruguay’s economy and on
its tourist industry ; whereas Uruguay recalled that “the outcome which
the blockaders wish to impose on Uruguay by taking to the streets is the
same as that pursued by Argentina in seising [the] Court”, that is, “to
compel Uruguay to halt construction of the Botnia plant” ; and whereas
it believed that this shared goal explains the decision taken “at the
highest level, [by the Argentine Government,] to remain inactive, taking
care not to prevent the blockades and not to end them” ;

   36. Whereas Uruguay further stated that, if it were obliged to halt the
Botnia project in order to protect its tourist industry and its trade, as a
consequence of the pressure exerted upon it, the project would be lost in
its entirety and the prejudice suffered would therefore be irreparable ; and
whereas it also contended that the provisional measures it has requested
the Court to indicate are urgent in view of the fact that Argentina’s
coercive manœuvres are already under way and might be aggravated ;
   37. Whereas Uruguay argued that “by its behaviour in encouraging
the blockades, [Argentina] is attempting . . . to undermine the Court’s
ability to render effective justice between the Parties” and that “[i]t is in
that very direct and immediate sense that Uruguay’s right to proceed
with construction and authorization of the plant is at serious risk of
irreparable prejudice now, not merely in the future” ; whereas, according
to Uruguay, in evaluating the urgency of the provisional measures
requested, the Court should take into account the “urgency or
imminence . . . of the activity causing the harm, not necessarily the harm
itself” ; whereas it maintained that with the blockades “Argentina has
initiated a trend that is intended to result in irreparable harm to the
very substance of the rights in dispute” and that, accordingly, “it is the
blockades that present the urgent threat, not . . . [the] impact they may
eventually have on the Botnia plant” ;

                                     *
  38. Whereas Argentina disputed the version of the facts presented by

                                                                          13

                        PULP MILLS (ORDER 23 I 07)                         13

Uruguay ; whereas it explained that the issue is the blockade of roads in
Argentine territory and not of an international bridge and that such
roadblocks are “sporadic, partial and geographically localized” ; whereas
it claimed that those blockades have had no impact on either tourism or
trade between the two countries, which, on the contrary, have both
shown growth over the first three quarters of 2006 ; whereas it submitted
that the aforesaid roadblocks “have not had the slightest effect on the
construction of the pulp mills”, which “has continued at its own pace”
and Argentina indicates in this respect that “the Orion mill is at 70 per cent
of the planned construction” ; and whereas it insisted on the fact that it
has never encouraged the roadblocks, nor provided the blockaders with
any support, and that it “applies an active policy of persuasion but not of
repression to discourage that type of social movement” ;
   39. Whereas Argentina further submitted that in any case the partial
blocking of roads in Argentina is not capable of causing irreparable
prejudice to the rights which will be the subject of the decision of
the Court on the merits of the case, and that there is no urgency to the
measures which Uruguay has requested the Court to indicate ; whereas
it claimed that
    “[t]he possible impact of these sporadic protests on the Uruguayan
    economy and tourist industry . . . has no factual or legal bearing on
    the River Uruguay, the quality of its water or the construction of the
    Botnia pulp mill”
and that “Uruguay has provided no evidence . . . that the disputed con-
struction works have been affected” by those protests ; whereas it con-
tended moreover that any damage resulting from the interruption of the
construction works “would be perfectly ‘reparable’” and that the “right
to a judgment . . . can . . . be infringed only in the event of discontinu-
ance”, of which there is no question in the present case ;

                                      *
   40. Whereas the Court, having heard the arguments of the Parties, is
of the view that, notwithstanding the blockades, the construction of the
Botnia plant progressed significantly since the summer of 2006 with two
further authorizations being granted and that it is now well advanced ;
whereas the construction of the plant is thus continuing ;
   41. Whereas the Court, without addressing whether the roadblocks
may have caused or may continue to cause damage to the Uruguayan
economy, is not convinced, in view of the foregoing, that those blockades
risk prejudicing irreparably the rights which Uruguay claims in the
present case from the 1975 Statute as such ;

   42. Whereas, moreover, it has not been shown that were there such a
risk of prejudice to the rights claimed by Uruguay in this case, it is immi-
nent ;

                                                                           14

                       PULP MILLS (ORDER 23 I 07)                       14

   43. Whereas the Court consequently finds that the circumstances of
the case are not such as to require the indication of the first provisional
measure requested by Uruguay, to “prevent or end the interruption of
transit” between the two States and inter alia “the blockading of [the]
bridges and roads” linking them ;

                                   *       *
 44. Whereas the Court will now turn to the remaining provisional
measures which Uruguay requests, namely that Argentina

    “shall abstain from any measure that might aggravate, extend or
    make more difficult the settlement of this dispute ; and
    shall abstain from any other measure that might prejudice the rights
    of Uruguay in dispute before the Court” ;

                                       *
   45. Whereas Uruguay maintained that the second provisional measure
is necessary to prevent the “aggravation or extension of the [present]
dispute” or to prevent rendering its settlement more difficult ; whereas
Uruguay observed in this regard that
    “a party to litigation before the Court, even one that has lost a pro-
    visional measures application, has a duty to respect the decision of
    the Court and to refrain from taking or permitting measures which
    are calculated to undermine the due administration of justice” ;

whereas it emphasized that the Court has already decided in the past that
it had the “power to indicate, if need be, such provisional measures as
may conduce to the due administration of justice” ; whereas Uruguay
claimed that “[a]n order can be made to prevent aggravation of the dis-
pute even where the Court has found that there is no threat of irreparable
damage to the rights in dispute” ; whereas Uruguay submitted that, in
casu, “the blockade of trade and traffic across the bridges over the
River Uruguay amounts to an aggravation of the dispute which threatens
the due administration of justice” ;
   46. Whereas Uruguay, in support of the third provisional measure it
requests, asserted that according to the Court’s jurisprudence, pendente
lite “the Court’s judgment should not be anticipated by reason of any
initiative regarding the matters in issue before the Court”, but that
Argentina’s conduct aimed “to compel Uruguay to submit at once, with-
out waiting for [the] judgment on the merits, to the claims submitted by
Argentina to the Court” and, in particular, to force it “to halt the con-
struction [of the Botnia plant] . . . when the [Court’s] Order of last July
refused to enjoin such a halt” and that Argentina is


                                                                        15

                       PULP MILLS (ORDER 23 I 07)                       15

    “in reality seeking to obtain by anticipation and de facto what it
    could only obtain at this juncture by means of a judgment in its
    favour, on the merits, in other words exclusively through a judgment
    recognizing its alleged ‘right of veto’ as to the construction . . .” ;

whereas Uruguay moreover maintained that in conformity with the
1975 Statute and according to the Court’s Order of 13 July 2006, it has
the right to proceed with the construction and authorization of the
Botnia plant pending the hearing on the merits and that this right
should thus be protected by the Court’s Order ; whereas it added that
Argentina’s conduct
    “undermines the authority of the Court and prejudices the final deci-
    sion [it is] to give regarding whether or not such construction is per-
    mitted under the 1975 Statute in spite of Argentina’s disagreement” ;

and whereas Uruguay concluded that the Court should order that Argen-
tina “shall abstain from any other measure that might prejudice the
rights of Uruguay in dispute before the Court” ;

                                    *
   47. Whereas Argentina maintained that no risk of aggravation or
extension of the dispute exists given that “no right that Uruguay could
invoke before the Court in respect of the dispute before it has been
infringed” ; whereas it further argued that neither the 1975 Statute nor
the Order rendered by the Court on 13 July 2006 give Uruguay a “right
to continue with the construction of the Botnia plant” capable of
benefiting from any protection by the Court at this stage of proceed-
ings ; whereas it specified that by that Order the Court simply

    “held that at the provisional measures stage it did not have to con-
    sider the issue of whether Uruguay could implement its project in the
    absence of agreement between the Parties or, failing such agreement,
    pending settlement of the dispute by the Court”,
but that the Order did not create “any new right for Uruguay” ; whereas,
while Argentina does not deny that Uruguay has the right to have the
Court settle the dispute between the Parties over the pulp mills, it noted
that “[n]othing in its conduct infringes Uruguay’s procedural rights” and
that “nothing and no one is endangering Uruguay’s rights to continue the
present proceedings, to deploy all its grounds of defence and to obtain a
decision of [the] Court with binding force” ;

   48. Whereas, finally, Argentina submitted that in the absence of any
link to the subject-matter of the proceedings before the Court, should the
Court decide not to indicate the first provisional measure, the second and

                                                                        16

                       PULP MILLS (ORDER 23 I 07)                        16

third provisional measures requested by Uruguay cannot be indicated
independently from the first provisional measure ;

                                       *
   49. Whereas the Court has on several occasions issued provisional
measures directing the parties not to take any actions which could aggra-
vate or extend the dispute or render more difficult its settlement (see, for
example, United States Diplomatic and Consular Staff in Tehran, Provi-
sional Measures, Order of 15 December 1979, I.C.J. Reports 1979, p. 21,
para. 47 (B) ; Application of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia
(Serbia and Montenegro)), Provisional Measures, Order of 8 April 1993,
I.C.J. Reports 1993, p. 24, para. 52 (B) ; Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria), Provisional
Measures, Order of 15 March 1996, I.C.J. Reports 1996, p. 24,
para. 49 (1) ; Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Uganda), Provisional Measures, Order of 3 July
2000, I.C.J. Reports 2000, p. 129, para. 47 (1)) ; whereas in those cases
provisional measures other than measures directing the parties not to
take actions to aggravate or extend the dispute or to render more difficult
its settlement were also indicated ;

  50. Whereas the Court has not found that at present there is an immi-
nent risk of irreparable prejudice to the rights of Uruguay in dispute
before it, caused by the blockades of the bridges and roads linking the
two States (see paragraphs 41-43 above) ; whereas the Court therefore
considers that the blockades themselves do not justify the indication of
the second provisional measure requested by Uruguay, in the absence of
the conditions for the Court to indicate the first provisional measure ;


  51. Whereas, for the aforementioned reasons, the Court cannot indi-
cate the third provisional measure requested by Uruguay either ;


                                   *       *
 52. Whereas the request for the indication of provisional measures by
Uruguay in its entirety thus cannot be upheld ;

                                   *       *
  53. Whereas the Court reiterates its call to the Parties made in its
Order of 13 July 2006 “to fulfil their obligations under international
law”, “to implement in good faith the consultation and co-operation pro-
cedures provided for by the 1975 Statute, with CARU [Administrative

                                                                         17

                      PULP MILLS (ORDER 23 I 07)                      17

Commission of the River Uruguay] constituting the envisaged forum in
this regard”, and “to refrain from any actions which might render more
difficult the resolution of the present dispute” (Pulp Mills on the River
Uruguay (Argentina v. Uruguay), Provisional Measures, Order of 13 July
2006, I.C.J. Reports 2006, p. 134, para. 82) ;


                                 * * *
  54. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case or any questions relating to the admissibility of the
Application, or relating to the merits themselves ; and whereas it leaves
unaffected the right of Argentina and of Uruguay to submit arguments in
respect of those questions ;
  55. Whereas this decision also leaves unaffected the right of Uruguay
to submit in the future a fresh request for the indication of provisional
measures under Article 75, paragraph 3, of the Rules of Court, based on
new facts ;

                                 * * *
  56. For these reasons,
  THE COURT,
  By fourteen votes to one,
  Finds that the circumstances, as they now present themselves to
the Court, are not such as to require the exercise of its power under
Article 41 of the Statute to indicate provisional measures.
  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges
    Ranjeva, Shi, Koroma, Buergenthal, Owada, Simma, Abraham,
    Keith, Sepúlveda-Amor, Bennouna, Skotnikov ; Judge ad hoc Vinuesa ;
  AGAINST : Judge ad hoc Torres Bernárdez.


  Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-third day of January, two
thousand and seven, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Argentine Republic and the Government of the Eastern Republic
of Uruguay, respectively.

(Signed) President.                       (Signed) Rosalyn HIGGINS,
                                                      President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.

                                                                      18

                    PULP MILLS (ORDER 23 I 07)                    18

  Judges KOROMA and BUERGENTHAL append declarations to the Order
of the Court ; Judge ad hoc TORRES BERNÁRDEZ appends a dissenting
opinion to the Order of the Court.

                                                 (Initialled) R.H.
                                                 (Initialled) Ph.C.




                                                                  19

